Citation Nr: 0115357	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  97-28 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected chronic low back pain with degenerative changes and 
spondylolysis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The appellant had active duty for training from January to 
July 1964.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 RO decision that 
denied an increased rating higher than the 10 percent 
evaluation then assigned for the appellant's service-
connected low back disorder.  A personal hearing at the RO 
was held in December 1997.  The hearing officer's decision to 
assign an increased rating to 20 percent was implemented by 
rating action in May 1998.  The Board remanded the appeal to 
the RO for additional development in November 1998.  


FINDING OF FACT

The appellant's low back disorder is manifested by 
symptomatology analogous to severe lumbosacral strain; 
neither pronounced intervertebral disc syndrome nor 
unfavorable ankylosis of the lumbar spine is present.  


CONCLUSION OF LAW

The criteria for an increased rating to 40 percent for 
service-connected chronic low back pain with degenerative 
changes and spondylolysis are met under Diagnostic Code 5295.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000); 114 Stat. 2096; 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, including Diagnostic Codes 5285, 5289, 5292, 5293, 
5295 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

By rating action in January 1966, service connection was 
established for recurrent low back strain.  A 10 percent 
evaluation was assigned, effective from July 9, 1964, the day 
following the appellant's discharge from service.  The 10 
percent evaluation remained in effect until the current 
rating was assigned based on a claim for increase received in 
January 1997.  

A copy of a Light Duty Information Sheet signed by M. R. 
Sharon, MD, dated January 6, 1997 indicated that the 
appellant was physically able to work in a light duty 
capacity, including overtime, but was restricted from lifting 
over 20 pounds.  The medical reason for the appellant's light 
duty restriction was not noted.  

Copies of private medical records, received in March 1997 
from M. R. Sharon, MD, show that the appellant was treated 
for various medical problems, primarily involving 
cardiovascular difficulties, from 1994 to 1996.  

When examined by VA in March 1997, the appellant reported 
that he worked for the U. S. Postal Service, but had been on 
light duty assignment for the past three months.  He 
complained of dull aching pain in his back, sometimes 
radiating into the right back area, which was worse on 
prolonged standing.  He reported that Tylenol Extra Strength 
relieved his pain.  On examination, the appellant limped on 
the left favoring his right side but did not use a cane or 
other assistive devices.  There was no fixed deformity, 
though the examiner indicated that he noticed a little 
scoliosis in the lumbar region.  Musculature of the back was 
good for his age.  Forward flexion was limited to 85 degrees 
and backward extension was to 25 degrees.  Left and right 
lateral flexion and rotation were complete except for some 
restriction on the right side and a reported stretching 
sensation during the movements.  Straight leg raising was 
positive on the right side at 75 degrees.  Motor power was 
4/5 on the right when compared to the left which was 5/5.  
The right buttock gluteus maximus muscle was in spasm.  There 
were no other sensory deficits and reflexes were intact.  X-
ray studies showed degenerative joint disease of the L5-S1 
facet joints, bilaterally with resultant minimal 
spondylolisthesis of L5 on S1.  There were minor dysarthric 
changes of the posterior elements of L3 through L5, and mild 
disc space narrowing of L3 through L5, inclusive.  

A copy of a private examination by R. J. Leavitt, M.D., dated 
in July 1997, was received in September 1997.  The report 
indicated that that the appellant could heel and toe walk 
without difficulty.  He had decreased range of motion of the 
back and could forward flex to touch about mid-shin.  There 
was no fixed spasm on side bending.  He had strong extensor 
hallucis longus function, 1+ to 2+ ankle and knee reflexes, 
down going plantar responses, and essentially unremarkable 
straight leg raising.  X-ray studies showed 
spondylolisthesis, Grade 0, at L5-S1.  Dr. Leavitt commented 
that the appellant could not be started on anti-
inflammatories because he was taking anticoagulation 
medication, and recommended a pain management program.  

At a personal hearing at the RO in December 1997, the 
appellant described the various problems he had with his 
service-connected low back disorder.  He testified that his 
activities were somewhat restricted because of back pain, and 
that he is sometimes awakened at night by pain.  He reported 
that he worked for the Postal Service since 1996 and had been 
on light duty since January 1997.  (T p.5).  He testified 
that he was put on light duty restriction by his cardiologist 
in 1997, and that it was renewed by an orthopedic doctor.  (T 
p.9).  

At the hearing, the appellant submitted copies of a private 
medical report from R. S. Cook, Jr., MD, showing treatment 
for low back problems in November 1997, and a light duty 
request dated in November 1997.  The progress note showed 
forward flexion was possible to 60 degrees with lateral 
bending to 30 degrees, bilaterally.  There was no tenderness.  
Sensory and motor examination was intact and deep tendon 
reflexes were 2+, bilaterally.  Straight leg raising was 
positive at 60 degrees, bilaterally.  X-ray studies showed a 
spondylolysis of L5 with extensive anterior osteophyte 
formation at L5-S1.  The examiner indicated that he did not 
see any anterior shift of L5 on S1.  A CT scan showed a 
bulging at L4-5.  The appellant was started on exercise 
therapy and was to return in four weeks.  

Copies of private medical records received in February 1998 
show that the appellant was evaluated for physical therapy in 
December 1997 by a physical therapist.  The therapist's 
assessment was that the appellant had a long history of back 
problems.  He presently had symptoms consistent with 
degenerative disc disease.  There was decreased lumbar range 
of motion, radiculopathy, and decreased function.  Therapy 
was planned to increase function.  

Also received in 1998 was a December 1997 memorandum from R. 
S. Cook, Jr., MD.  It was noted that the appellant had begun 
his exercises, but he was not sure whether there was any 
change in his condition.  The examiner noted some weakness of 
the dorsiflexors on his right foot.  The appellant also had 
tenderness in the right sciatic notch.  The examiner 
concluded that there was a little more radiculopathy than 
noted in the past.  However, he indicated that the veteran 
was going to have a neurological evaluation to determine 
whether he did, indeed, have a pinched nerve.

When examined by VA in April 1998, the veteran reported that 
he had constant pain in his lower back radiating into his 
right buttock.  Intermittently, the pain increased and 
radiated down his right lateral leg.  The veteran reported 
that he lost 10 days of work as a mail carrier over the last 
year because of his low back pain.  The veteran reported 
occasional pain radiating into his left lower extremity.  He 
also reported a sharp shooting pain.  On examination, deep 
tendon reflexes were 2+ and equal in the knees, and 1+ and 
equal in the ankles; plantar responses were flexor.  Motor 
examination showed possible right ankle dorsiflexion and 
extensor hallucis longus were weak or the veteran was 
otherwise not exerting full effort; the examiner indicated 
that he could not elicit more than 4/5 strength in those 
groups.  The veteran was able to walk on his heels with 
elevation of the front part of his right foot equally with 
the left suggesting that there was a question as to whether 
there was true weakness.  There was normal power throughout 
the left lower extremity.  Right hip flexion was limited 
because of pain.  Sensory examination showed diminished sharp 
sensation in the right foot, both in the first and fifth toes 
as well as on the right lateral and posterior leg, although 
the thigh and medial right leg were normal as was the lower 
left extremity.  Vibration and position sense was symmetrical 
on the toes of both feet.  Straight leg raising was positive 
in the ipsilateral buttock at 70 degrees, bilaterally.  
Coordination testing, including heel-to-shin movements were 
well done, bilaterally.  The veteran's gait was antalgic with 
his back flexed a little to the right with some favoring of 
the right lower extremity.  The veteran was able to walk on 
his heels and toes, briefly and was able to tandem walk.  The 
diagnoses included chronic lumbar degenerative joint disease.  
The examiner commented that the veteran may have some right 
L5-S1 radiculopathy, but that this seemed to manifest only by 
irritation of the sensory nerve roots.  The examiner opined 
that the veteran's pain was mainly musculoskeletal, as the 
evidence did not show much evidence of radiculopathy.  

Additional private medical records from R. S. Cook, M.D., 
received in March 1999 showed treatment primarily for various 
problems, including low back difficulties from November 1997 
through December 1998.  An entry in December 1998 indicated 
that the veteran was still having problems with his back but 
was able to control it with activity modification and 
exercise.  Neurological examination at that time was 
negative.  

On VA neurological examination in May 1999, deep tendon 
reflexes were 1+ in the knees with facilitation, and 1+ in 
the right ankle; the examiner noted that he could not obtain 
an ankle jerk response in the left ankle.  There was no 
evidence of any muscle spasm.  Motor examination showed 
dorsiflexion, plantar flexion, extensor hallucis longus, 
inversion, and eversion in the right ankle was normal and was 
5/5 in both the right and left lower extremities.  In the 
left lower extremity, all the proximal groups were 5/5.  In 
the right lower extremity, hip flexion was possibly weak and 
really could not be graded more than 4/5, but the veteran's 
effort may have been limited by pain.  There was normal tone 
and muscle bulk in the legs.  Coordination testing, including 
heel-to-shin movements, was well done, bilaterally.  Sensory 
examination showed that there was diminished sharp sensation 
on the dorsum of the right foot and the right lateral leg, 
which was consistent with L5 root distribution although this 
would usually also give decreased sensation on the great toe, 
but the veteran had good sensation to sharp sensation in his 
toes.  Light touch, vibration, and position sense were felt 
well symmetrically in both lower extremities.  The veteran's 
gait was somewhat unsteady particularly with tandem walk.  
The veteran was also somewhat unsteady when asked to walk on 
his heels or toes but was able to do these tasks and did not 
seem to be limited by weakness.  The Romberg test was 
negative.  The diagnoses included chronic low back pain.  

The examiner commented that the veteran had some diminution 
of sensation in the L5 distribution or part of the L5 
distribution in his right lower extremity, which might be 
consistent with some impingement on the L5 nerve root, 
perhaps by the bulging disc.  Otherwise, there were no 
findings to suggest a specific disc impingement on a nerve 
root.  The exception was that the veteran apparently had a 
loss of ankle jerk in the left leg but this did not seem to 
correlate with his complaints which were predominantly in the 
right lower extremity.  The examiner opined that he doubted 
that this was related to his low back problem.  The veteran's 
reflexes were generally diminished from what they were on 
examination a year before.  Otherwise, there were no signs of 
a polyneuropathy.  The examiner commented that it was 
difficult to attribute this to the veteran's lumbar spine 
abnormalities since his symptoms were predominantly in the 
right lower extremity.  All his reflexes were decreased, the 
right ankle jerk was definitely present and the left appeared 
not to be.  The examiner indicated that his impression was 
that the veteran had predominantly musculoskeletal low back 
pain.  Although his pain radiated into his right leg which 
could be consistent with sciatic pain, it did not radiate 
below the knee which pain from the sciatic nerve usually did.  
The pain that did not radiate below the knee could be 
referred pain from irritation of nonneural structures such as 
ligaments or joints in the low back.  

On VA orthopedic examination in May 1999, the examiner 
indicated that he had reviewed the claims file and provided a 
detailed description of the veteran's medical history.  On 
examination, the veteran was a fairly well appearing middle-
aged gentleman who entered the room with mild gait antalgia 
and some listing of the spine to the right due to discomfort 
in the right side of the low back.  Flexion of the spine was 
limited to 45 degrees with moderate discomfort.  Extension 
was limited to 0 degrees with no hyperextension possible.  
Lateral bending was limited at 30 degrees, bilaterally, 
secondary to right-sided lower lumbar discomfort.  Lateral 
rotation was possible to 45 degrees to the left which is 
almost normal, but to only 30 degrees to the right.  Strength 
testing of the lower extremities demonstrated no evidence of 
weakness bilaterally.  Sensory testing was grossly normal, 
and reflexes were 1+ at the knees and ankles, bilaterally.  
At the time of the examination, the patient was not having 
any radiculopathic symptoms down the right side past the 
buttock.  

From an occupational history standpoint, the veteran most 
recently worked as a mail handler for the Postal Service for 
the past three years.  He was having increasing trouble with 
any sort of activities involving prolonged sitting or walking 
due to back discomfort with increasing lifting.  He was 
placed on light duty at work for some time until last week 
when it was clear that he could not do any sort of further 
work as a mail handler secondary to his back.  He was then 
subsequently changed to some custodial work at the post 
office for the past week.  It was unclear whether the 
flexibility possible within that position would allow him to 
continue working in the post office setting, but he hoped 
that it would.  

The examiner opined that the veteran had moderately severe 
lumbar muscle spasm which appeared to be secondary to his 
underlying abnormal lumbosacral spine.  There was some 
documented spondylolysis and some degenerative changes.  
There was no clear evidence of ongoing radiculopathy, but 
when his muscle spasm flared up, he did get intermittent 
radiculopathic types of symptoms which appeared to be 
secondary to muscle spasm.  The examiner commented that there 
was clearly increased pain, increased fatigability, and 
increased weakened movement when the veteran has a flare up 
of back pain but that it was impossible to express this in 
terms of additional degrees of range of motion loss.  The 
examiner noted that there did not appear to be persistent 
neurologic symptoms consistent with radiculopathy given the 
normal lower extremity neurological examination.  

Copies of VA outpatient records, associated with the claims 
file sometime in early 2000 (the month is not legible), show 
that the veteran was seen primarily for back problems on 
several occasions from March 1997 to February 1999.  The 
clinical and diagnostic findings from those reports were not 
significantly different from those reported on VA examination 
in May 1999.    

Analysis

Initially, it is noted that during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty-to-assist 
obligation, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  

In the instant case, the Board is satisfied that the duty to 
assist the veteran in the development of this claims either 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) or the prior regulations 
pertaining to duty to assist as set forth in 38 U.S.C.A. 
§ 5107 has been complied with.  By virtue of the Statement of 
the Case and the Supplemental Statement of the Case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  When the veteran testified before the RO in December 
1997, he and his representative were given notice of the 
evidence necessary to substantiate his claim.  A copy of the 
hearing transcript was associated with the claims folder.  
The duty to suggest evidence was met at the time of the 
hearing pursuant to 38 C.F.R. § 3.103 (2000).  The Board 
remanded the appeal to the RO for additional development, and 
the veteran was afforded an additional period of time to 
submit evidence.  The RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Additionally, multiple VA examinations were conducted, and 
copies of the reports associated with the file.  The record 
is complete and the Board is satisfied that the VA has 
complied with its duty to assist the veteran.  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  

Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The veteran is currently assigned a 20 percent evaluation 
under DC 5293, which provides as follows:  

Intervertebral disc syndrome:  
  Pronounced; with persistent symptoms compatible with 
sciatic 
    neuropathy with characteristic pain and demonstrable 
muscle 
    spasm, absent ankle jerk, or other neurological findings 
    appropriate to site of diseased disc, little intermittent 
    relief..........................................................................  60
  Severe; recurring attacks, with intermittent 
relief..........................  40
  Moderate; recurring 
attacks.........................................................  20
  
Mild.........................................................
.................................  10
  Postoperative, 
cured...................................................................    0

38 C.F.R. Part 4, § 5293 (2000).

Other code provisions under which the veteran may be rated 
include the following:

The veteran is currently assigned a 20 percent evaluation 
under DC 5295, which provides as follows:  

Lumbosacral strain: 
  Severe; with listing of whole spine to opposite side, 
positive 
   Goldthwait's sign, marked limitation of forward bending in 
   standing position, loss of lateral motion with osteo-
arthritic 
   changes, or narrowing or irregularity of joint space, or 
some 
   of the above with abnormal mobility on forced 
motion.............................  40
  With muscle spasm on extreme forward bending, loss of 
lateral 
   spine motion, unilateral, in standing 
position.........................................  20
With characteristic pain on 
motion..............................................................  10
  With slight subjective symptoms 
only........................................................   0

Spine, limitation of motion of, lumbar:  
   Severe................................................................................  40
   Moderate..............................................................................  
20
   
Slight.....................................................................
..................  10

38 C.F.R. Part 4, § 5292 (2000).

Spine, ankylosis of, lumbar:
  
Unfavorable..................................................
.      50
  
Favorable......................................................      
40

38 C.F.R. Part 4, § 5289 (2000).

A rating in excess of 20 percent under Diagnostic Code 5293 
requires evidence of severe intervertebral disc syndrome.  At 
a VA orthopedic examination in May 1999, the examiner 
determined that there did not appear to be persistent 
neurological symptoms consistent with radiculopathy given the 
appellant's normal lower extremity neurological examination.  
Rather, the appellant's complaints of radicular pain appeared 
to be secondary to muscle spasm.  Similarly, at a VA 
neurological examination in May 1999, the examiner reported 
that he doubted that the loss of ankle jerk in the left leg 
was related to the appellant's low back problem.  In this 
regard, he noted that although the appellant's symptoms were 
in his right lower extremity, all of his reflexes were 
decreased.  In addition, his right ankle jerk was present, 
and the left appeared not to be.  Also negating against a 
finding of radicular pain was the fact that the pain did not 
radiate below the knee as is customary with pain from the 
sciatic nerve.  When examined in April 1998, the examiner 
opined that the appellant's pain was mainly musculoskeletal, 
as the evidence did not show indications of the presence of 
radiculopathy.  While Dr. Cook opined that the appellant 
might have a pinched nerve, he mentioned that the appellant 
was to have a neurological examination.  This indicates that 
the examiner was leaving it to a specialist in neurology to 
make this determination.  Similarly, while the physical 
therapist opined that the appellant had radiculopathy, the 
training of a physician is much more extensive than that of a 
physical therapist.  As such, more weight is being given to 
the opinions of the physicians.  As the totality of the 
evidence does not establish severe intervertebral disc 
syndrome with recurring attacks, a rating of 40 percent under 
Diagnostic Code 5293 is not warranted.

Consideration has also been given to whether a 40 percent 
rating is warranted under lumbosacral strain.  Listing of the 
spine has been noted on examination.  For example, on VA 
orthopedic examination in May 1999, the physician reported 
that the appellant demonstrated some listing upon entering 
the examination room.  On a VA x-ray taken in February 1999, 
osteoarthritic changes were noted.  In addition, on an x-ray 
taken by the VA in January 1999, decreased disc height of L3 
through L5 and spondylolisthesis of L5 on S1 was noted, 
indicating joint abnormalities.  Moderate limitation of 
motion has been noted.  Although the examiner noted that the 
appellant would experience increased pain, fatigability and 
increased weakened movement when the disability flared up, he 
was unable to express this in terms of additional loss of 
range of motion.  Nevertheless, he has indicated that such 
would occur.  On the basis of the above, the Board finds that 
the disability picture is more analogous to that required for 
severe lumbosacral strain, thus warranting a 40 percent 
rating under Diagnostic Code 5295.  

Consideration has been given to whether a rating in excess of 
40 percent may be assigned.  It has already been discussed 
above why the appellant is not entitled to a 40 percent 
rating under Diagnostic Code 5293.  A rating of 50 percent is 
assignable for ankylosis of the lumbar spine in an 
unfavorable position.  The evidence establishes that the 
appellant has motion in his spine and thus a rating under 
this Diagnostic Code is not in order.  None of the 
examinations of record describe ankylosis of the spine, even 
when the appellant was being treated for flareups of the 
condition.  He is not service connected for fracture of a 
vertebra.  Thus, consideration of a rating under Diagnostic 
Code 5285 would not be appropriate.


ORDER

An increased schedular rating to 40 percent for service-
connected chronic low back 
pain with degenerative changes and spondylolysis under 
Diagnostic Code 5295 is granted, subject to VA regulations 
concerning the payment of monetary benefits.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

